Citation Nr: 0904440	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to December 18, 2002, 
for the assignment of a 100 percent rating for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 through 
April 1971.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a December 2003, rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In argument presented by the veteran's representative in 
August 2006, a contention was raised of clear and 
unmistakable error (CUE) in a June 2002 rating action in 
which service connection was granted for PTSD and a 50 
percent evaluation was assigned.  This matter has not yet 
been addressed by the RO and is referred to the RO for 
adjudication.

The Board observes that the effective date claim on the 
appeal and the recently raised CUE contention are not 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  There is a distinction, for example, 
between a claim for an earlier effective date based on clear 
and unmistakable error in a prior final RO rating decision 
(the claim that was recently raised and is not currently 
before the Board for appellate consideration) and a claim for 
an earlier effective date for benefits which have been 
granted by an RO rating decision (which is a claim presently 
before the Board on appeal).  These two theories of 
entitlement are governed by entirely separate law and 
regulations which provide separate and independent bases for 
assigning an earlier effective date.  In this case, the only 
claim before the Board on appeal involves the assignment of 
an earlier effective date for the assignment of a 100 percent 
evaluation which is not based on consideration of any 
contentions of CUE.  

This case was previously before the Board in August 2006, at 
which time the earlier effective date claim was remanded, 
primarily to address due process matters.  The actions 
requested in the Board remand pertaining to the claim on 
appeal were undertaken and accordingly, the claim is ready 
for appellate consideration

In the August 2006 Remand the Board also addressed a service-
connection claim for a cardiovascular condition, claimed as 
secondary to PTSD, which had been denied in a December 2003 
rating decision.  The veteran filed a Notice of Disagreement 
with that decision in January 2004.  The RO issued a 
statement of the case and a supplemental statement of the 
case in March 2004.  The RO sent the veteran a letter in 
March 2004, informing him that he must submit a VA Form 9 
within 60 days to perfect his appeal with regard to this 
issue.  Pursuant to the Board's August 2006, Remand, the 
veteran was contacted in June 2008 and given an opportunity 
to address whether he had submitted a timely substantive 
appeal with respect to the claim of service connection for a 
cardiovascular condition/arteriosclerotic heart disease, as 
secondary to PTSD.  No response to that inquiry was 
subsequently received.  Accordingly, the Board considers the 
matter resolved and concludes that the claim is not in 
appellate status.   


FINDINGS OF FACT

1.  In a June 2002 rating action, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from June 28, 2001, the date of the original 
service connection claim.  That determination was not 
appealed.

2.  A VA hospitalization report dated December 18, 2002, 
reflecting that the veteran was treated for PTSD was accepted 
as an informal claim for increase.  This hospitalization 
report also represents the earliest date upon which it was 
factually ascertainable that the veteran's PTSD met the 
criteria for the assignment of a 100 % evaluation for PTSD.

3.  It is not factually ascertainable that an increase in the 
veteran's PTSD occurred during the one-year period prior to 
December 18, 2002.




CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
December 18, 2002, for the grant of a 100 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter. The Board finds that such is the 
case as to the earlier effective date issue, currently on 
appeal.

The facts in this case, which involve the assignment of 
effective dates, are not in dispute.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  Specifically, the Court has held that 
a veteran claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide him with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law, as is the 
disposition in this case.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).

The Court has also held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  As a cautionary due process measure, 
the Board issued a Remand in August 2006 which included an 
instruction to provide notice to the veteran consistent with 
the type of notice discussed in the Dingess case.  The RO 
provided this notification to the veteran in a September 2006 
letter that informed him how VA assigns effective dates.  
There is no argument that any prejudice has resulted to the 
veteran with regard to the timing aspects of this notice.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As made 
clear by the submission of argument by the veteran and his 
representative in support of the effective date claim, they 
have demonstrated actual knowledge of the evidentiary 
requirements.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Moreover, in signed statement from the veteran dated 
in June 2008, he indicated that he had no further information 
or evidence to give VA to substantiate the claim and 
requested that the claim be adjudicated.  

Factual Background and Legal Analysis

The veteran filed his original service connection claim for 
PTSD in June 2001.  Service connection for PTSD was granted 
in a June 2002 rating action, at which time a 50 percent 
evaluation was assigned, effective from June 28, 2001, the 
date of the original service connection claim.  The veteran 
was notified of that determination in June 2002, and did not 
appeal either the rating or assigned effective date.  

The evidence of record at the time of the June 2002 rating 
decision included: service treatment records; private medical 
records dated from 1979 to 2001, a VA mental health 
evaluation conducted in early December 2001, VA medical 
records dated from September 2001 to January 2002, and a 
pension examination conducted in March 2002.  

Private medical records dated prior to September 2001 do not 
reflect treatment of a psychiatric nature and do not reflect 
that PTSD was diagnosed.  A VA mental health note dated in 
September 2001 indicated that the veteran presented with 
symptoms and a history consistent with PTSD.  

The December 2001 VA examination report reflects that the 
veteran complained of hopelessness and depression.  The 
history revealed that the veteran had been married for 33 
years with chronic marital discord.  It was noted that he had 
just lost his job doing construction and had told his 
supervisor that he was thinking about jumping off a bridge.  
The report indicated that the veteran had chronic suicidal 
ideation with no specific intent or plan and no indication of 
homicidal ideation.  Mental status examination revealed that 
the veteran was well groomed with appropriate behavior.  
Speech revealed no abnormalities and the veteran's mood and 
affect were identified as depressed.  The veteran was 
described as alert and oriented and his attention and memory 
were evaluated as fair.  The veteran's documented symptoms 
included: intrusive thoughts, nightmares, social isolation, 
irritability, poor sleep and poor concentration.  The 
examiner also identified symptoms of chronic episodic 
suicidal ideation.  PTSD was diagnosed and a GAF (Global 
Assessment of Functioning) score of 45 was assigned.  

VA records reflect that when the veteran was seen in January 
2002, there was no evidence of psychosis and no 
suicidal/homicidal intention or plan.  

The file includes an examination for pension purposes 
conducted in March 2002 by the Canadian Pension Commission.  
The record revealed that the veteran was being followed by 
psychiatry for depression and multiple suicide attempts.  The 
veteran reported that he was unemployed because of his 
physical and emotional conditions.  No psychiatric evaluation 
was conducted, but the report indicated that the veteran had 
no memory deficit.  Arteriosclerotic vascular disease was 
diagnosed and no psychiatric condition was diagnosed.

The veteran filed an increased rating claim for PTSD on 
December 20, 2002.  In conjunction with the claim, the 
veteran also presented a VA medical record reflecting that he 
was hospitalized for treatment of PTSD from December 18 to 
20, 2002.  The hospitalization report reflects that the 
veteran was seen for evaluation of PTSD symptoms including: 
nightmares, anxiety, depression, decreased memory and 
concentration and intrusive thoughts.  After evaluation it 
was determined that the veteran was unemployable.  PTSD and 
dysthymic disorder were diagnosed and a GAF score of 35 was 
assigned.  

VA outpatient records dated from March 2002 to November 2002 
document regular visits for maintenance of PTSD and reflect 
that the veteran had significant depressive symptomatology.  
Entries dated during this time showed that the veteran was 
well-groomed and well oriented, with no speech irregularity.  
Mood was noted to be depressed and sleep and concentration 
were described as poor.  Social isolation was documented.  It 
was reported that the veteran had suicidal ideation, but no 
intent or plan.  These entries did not include GAF scores and 
did not discuss the veteran's employability.  

In a rating action issued in June 2003, an increased 
evaluation of 100 percent was assigned for PTSD effective 
from December 18, 2002, based on evidence of unemployability 
due to PTSD documented in a hospitalization report of that 
date.

The veteran maintains that an effective date of June 28, 
2001, should be awarded for the assignment of a 100 percent 
evaluation for PTSD, representing when he sought treatment 
from a VA and the date of the original service connection 
claim for PTSD.  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The date of receipt of a claim is the date on which 
a claim, information, or evidence is received by the VA.  38 
C.F.R. § 3.1(r).  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Id.  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Further, under 38 C.F.R. §3.157(b)(1), a report of VA 
examination or hospitalization may be accepted as an informal 
claim for increase.  Under this regulatory provision, the 
date of the VA outpatient examination or hospital admission 
will be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that December 
18, 2002, the currently assigned effective date, is the 
correct effective date for the grant of a 100 percent 
evaluation for service-connected PTSD.  

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
December 18, 2002; and second, whether there is any evidence 
that the veteran's service-connected PTSD warranted the 
assignment of a 100 percent evaluation during the one year 
period prior to December 18, 2002.  The Board notes that the 
controlling issues in this case are therefore (1) the date on 
which the veteran initiated his increased rating claim for 
PTSD and (2) the date on which entitlement to a 100 percent 
evaluation for PTSD was factually ascertainable.  38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400.

The initial inquiry is whether following the issuance of the 
June 2002 rating action which was not appealed, an increased 
rating claim for PTSD, either formal or informal was prior to 
December 18, 2002.  In this regard, the Board calls attention 
to 38 C.F.R. § 3.157, which is provides the basis for the 
currently assigned effective date of December 18, 2002.  The 
provisions of 38 C.F.R. § 3.157 provide that if a formal 
claim for compensation has previously been allowed, as was 
the case here, a VA hospital admission can be accepted as an 
informal claim for increase; the date of the VA hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  Accordingly, the December 18, 2002, VA 
hospitalization report reflecting that the veteran was 
hospitalized for treatment of PTSD on that date meets the 
requirements of 38 C.F.R. § 3.157(b)(1) and hence represents 
an informal claim for increase and the currently assigned 
effective date.  

The record is entirely negative for any formal claim or 
informal claim filed by either the veteran or a 
representative subsequent to the unappealed June 2002 rating 
decision and prior to December 18, 2002, requesting an 
increased evaluation for service-connected PTSD, nor have the 
veteran or a representative identified any such claim.  The 
Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In this case, the earliest filing date of either 
a formal or informal claim requesting an increased evaluation 
for PTSD following the June 2002 rating action was clearly no 
earlier than December 18, 2002.  Hence, for this reason, an 
effective date of June 2001 is not assignable.  

Having established December 18, 2002, as the earliest filing 
date for an increased rating claim for PTSD, the second 
inquiry is whether there is any evidence that the veteran's 
service-connected PTSD warranted a 100 percent evaluation 
during the one-year period prior to December 18, 2002.

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002-2008).  Under the applicable 
rating criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible methods for assigning an effective date 
may be applicable depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) is the appropriate effective date; 
38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) during that year long period prior 
to the filing of the increased rating claim is the 
appropriate effective date 38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) is appropriate; 38 C.F.R. § 3.400(o)(2).  Harper, 10 
Vet App at 126.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under § 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In this case, the currently assigned effective date of 
December 18, 2002 also represents the date upon which it was 
factually ascertainable that the veteran's PTSD 
manifestations met the criteria for the assignment of a 100 
percent evaluation for PTSD.  The VA hospitalization report 
dated December 18, 2002, documented that the veteran was felt 
to be unemployable due to PTSD.  

The Board is unable to identify any evidence reflecting that 
the veteran's PTSD was productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name, during the one-year period prior to December 18, 
2002.  

As shown by the December 2001 VA examination report, neither 
the PTSD symptoms manifested nor the GAF score of 45 assigned 
at that time were consistent with the assignment of a 100 
percent schedular evaluation for PTSD.  In this regard, the 
assigned GAF score of 45 indicates serious symptoms or a 
serious impairment in social, occupational, or school 
functioning, but is not indicative of total, social and 
occupational impairment.  Moreover, except for a notation of 
indications of suicidal ideation, the veteran's PTSD 
symptomatology as documented at that time failed to meet all 
of the other enumerated criteria warranting the assignment of 
even a 70 percent evaluation for PTSD.  The December 2001 
examination report contained no documented evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Significantly, the 
report failed to indicate that the veteran's PTSD rendered 
him totally incapable of any social interaction or utterly 
unemployable.

With respect to the March 2002 pension examination report and 
the VA outpatient records dated from March 2002 to November 
2002, this evidence did not include GAF scores and did not 
discuss the veteran's employability nor in any way indicate 
that he was unemployable by virtue of his PTSD.  Hence it was 
not factually ascertainable that an increase in the severity 
of his PTSD, consistent with the assignment of a 100 percent 
disability rating was shown during the one-year period prior 
to December 18, 2002.  

Essentially, all of the other evidence relating to the 
severity and symptomatology of the veteran's PTSD 
symptomatology is dated after the currently assigned December 
18, 2002, effective date and therefore does not provide the 
basis for the assignment of an earlier effective date.  

Revisting the veteran's argument that he first sought 
psychiatric treatment in June 2001 warranting an earlier 
effective date to that time, as is clear from the applicable 
regulations, it is not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date in increased rating claim.  The 
regulations specify that even if an increase in disability 
precedes the claim by more than a year, the proper effective 
date is the date that claim is received (date of claim), or 
December 18, 2002, as has been confirmed in this decision.  
See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.

In summary, the Board finds that nothing in the record 
demonstrates that it was factually ascertainable that the 
veteran's service-connected PTSD warranted the assignment of 
a 100 percent schedular rating at any time during the one-
year year prior to December 18, 2002, so as to warrant an 
effective date prior to that time.  Specifically, the 
evidence of record fails to show that the veteran exhibited 
symptomatology consistent with a 100 percent rating under the 
General Rating Formula for Mental Disorders at any time 
during the one-year year prior to December 18, 2002.  During 
that period, there was no evidence presented which 
established or even suggested that the veteran exhibited 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, resulting in 
total occupational and social impairment.

In summary, there was no increased rating claim for PTSD, 
either formal or informal, filed prior to December 18, 2002.  
Moreover, it was not factually ascertainable that schedular 
requirements for the assignment of a 100 percent evaluation 
for PTSD were met at any time during the one-year period 
prior to December 18, 2002.  Accordingly, the Board concludes 
that statutory and regulatory criteria for the assignment of 
an effective date prior to December 18, 2002 for the 
assignment of a 100 percent evaluation for PTSD have not been 
met and the claim must be denied.  




ORDER

An effective date prior to December 18, 2002, for the grant 
of a 100 percent disability rating for PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


